DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amended claim set as filed on 24 July 2020 is being examined herein.
	Claim 29 has been indicated as withdrawn but has also been crossed through, therefore claim 29 is being treated as cancelled.
	Claims 1-28 are currently pending and considered below.

Priority
This application is a 371 filing of PCT/GB2018/052622, filed on 14 September 2018, and claims priority benefit to foreign application GB1714845.3, filed on 15 September 2017 in the United Kingdom.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 March 2020 and 15 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The following drawing objections are based on the figures 1-10 as filed on 12 March 2020 and designated as “SUBSTITUTE SHEET (RULE 26).”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
frame 120; 
chair 128; 
handle 130 (note - only handle 132 has been illustrated); 
crank shaft 232 (note - Fig. 8 appears to designate a crank shaft with reference character 233); 
first coupling 244 (note - Fig. 9 illustrates second coupling 244’); 
free ends 300, 300’ of the transmission rods.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because reference characters should be removed, the recitation of “Fig. 8” in line 5 should be deleted, and the content of the abstract should provide a concise statement of the technical disclosure of the invention. Specifically, the abstract does not contain any statement directed to the operation of the invention.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities:
The specification should be separated into its relative sections with appropriate headings, as listed above
Appropriate correction is required.

Claim Objections
Claims 1-28 are objected to because of the following informalities:  
Claim 1, lines 1-2, “a base and a frame to which is mounted a first crank” should read --a base and a frame, a first crank--
Claim 1, line 2, “on the frame said, first crank” should read --on the frame, said first crank--
Claim 1, line 3, “the first rod” should read --the first actuating rod--
Claim 1, line 4, “said actuating rods” should read --said first and second actuating rods--
Claim 1, line 5, “a free end for a user to grip” should read --a free end configured for a user to grip--
Claim 1, lines 5-6, “said actuating rods” should read --said first and second actuating rods--
Claim 1, lines 5-6, “for a user to grip said actuating rods being in phase” appears to be missing a comma, and should read --for a user to grip, said first and second actuating rods being in phase--
For all of dependent claims 2-28, line 1, “An apparatus” should read --The apparatus--
Claim 2, line 1, “having” should read --further comprising--
Claim 3, line 1, “comprising” should read --further comprising--
Claim 3, lines 1-2, “a seat for supporting” should read --a seat configured for supporting--
Claim 3, line 2, “a user” should read --the user--
Claim 4, lines 1-2, “the direction” should read --a direction--
Claim 4, line 2, “the actuating rods” should read --the first and second actuating rods--
Claim 4, line 2, “a user” should read --the user--
Claim 4, line 3, “the longitudinal” should read --a longitudinal--
Claim 5, lines 1-2, “a user in a seated position” should read --the user in the seated position--
Claim 5, line 2, “the actuating rods” should read --the first and second actuating rods--
Claim 5, line 2, “the plane” should read --a plane--
Claim 6, line 3, “the actuating rods” should read --the first and second actuating rods--
Claim 6, line 3, “the cranks” should read --the first and second cranks-- (see also 35 U.S.C. 112(b) rejection below)
Claim 6, lines 3-4, “a seated user” should read --the seated user--
Claim 7, “a user” should read --the user--
Claim 11, line 2, “having” should read --further comprising--
Claim 12, line 2, “the movement” should read --movement--
Claim 12, line 2, “the actuating rods” should read --the first and second actuating rods--
Claim 14, line 2, “a torsion spring whose resistance” should read --a torsion spring, wherein a resistance of the torsion spring-- (see also 35 U.S.C. 112(b) rejection below)
Claim 18, line 2, “varying the resistance” should read --varying resistance--
Claim 19, line 2, “the exercise apparatus” should read --the apparatus--
Claim 21, line 2, “the longitudinal plane” should read --a longitudinal plane--
Claim 22, line 2, “having” should read --further comprising--
Claim 23, line 2, “comprising” should read --further comprising--
Claim 24, line 1, “the handles” should read --the two handles--
Claim 24, line 2, “for a user” should read --configured for the user--
Claim 24, line 2, “the handle” should read --the two handles--
Claim 25, lines 1-2, “the handles” should read --the two handles--
Claim 25, line 2, “grip elements to minimizing the slippage and lift-off” should read --grip elements configured to minimize slippage and lift-off--
Claim 26, line 1, “comprising” should read --further comprising--
Claim 27, line 2, “the position of the actuating rods” should read --a position of the first and second actuating rods--
Claim 28, line 2, “the actuating rods” should read --the first and second actuating rods--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The limitation of “resistance means” as recited in claims 8, 13, 18, and 26 has been interpreted to cover the corresponding structure of “any suitable means for imparting resistance to rotation of the crank shaft, such as for example any one or more of a motor, a flywheel, magnetic, electrical and/or mechanical resistance to rotation of the cranks” as defined on page 2, line 32, through page 3, line 1.
[Note - the limitation of “resistance means” in claims 9 and 14-17 does not invoke 35 U.S.C. 112(f), as the limitation is modified by sufficient structure in these claims]

The limitation of “means for varying the resistance to rotation” of claim 18 has been interpreted to cover the corresponding structure of “a motor 290 for varying the resistance exerted on the rotation of flywheel 230” as defined on page 10, lines 3-4.

The limitation of “displacement means” in claim 27 has been interpreted to cover the corresponding structure of “a motor 460 that is capable of displacing the rods and therefore the handles. The motor 460 has a belt 470 operatively connecting it to crank shaft 472 so that by cooperating they are capable of displacing the handles” as defined on page 11, lines 7-11.
[Note - the limitation of “displacement means” in claim 28 does not invoke 35 U.S.C. 112(f), as the limitation is modified by sufficient structure]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said actuating rods slidably mounted at one end via a coupling pivotally mounted to the frame and having a free end for a user to grip” in lines 4-5. It is unclear if this limitation is stating that each of the first and second actuating rods are slidably mounted at one end via a coupling pivotally mounted to the frame and a free end for a user to grip, or if for both of the first and second actuating rods, there is one end slidably mounted to the frame via a coupling and a free end for a user to grip. Based on the disclosure of the invention, the Examiner suggests amending the claim language to --each of said first and second actuating rods being slidably mounted at one end via a coupling pivotally mounted to the frame and having a free end for a user to grip--.
The term "substantially" in claim 1 (“substantially parallel” in line 6) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of “substantially parallel” with respect to the paths of .
The term "generally" in claim 4 (“generally in a plane perpendicular” in line 2) is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of “generally in a plane perpendicular” with respect to the direction of displacement of the first and second actuating rods. The Examiner suggests deleting the term “generally” from the claim language to overcome this rejection.
The term "generally" in claim 5 (“generally vertical” in line 2) is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of “generally vertical” with respect to the plane of displacement of the first and second actuating rods. The Examiner suggests deleting the term “generally” from the claim language to overcome this rejection.
Claim 6 recites the limitation “the first and second cranks” in line 2 and the limitation “the cranks” in line 3. There is insufficient antecedent basis for these limitations in the claim, as claim 6 depends from claims 1 and 3, where neither of claims 1 or 3 recite a second or additional crank.
Claim 7 recites the limitation “the cranks and coupling” in line 2. There is insufficient antecedent basis for these limitations of the claim. Claim 7 depends from claims 1 and 3, where neither of claims 1 or 3 recite a second or additional crank to result in the claimed “the cranks.” 
Claim 8 recites the limitation “the cranks” in line 2. There is insufficient antecedent basis for these limitations of the claim. Claim 8 depends directly from claim 1, which does not recite a second or additional crank to result in the claimed “the cranks.” Please note this limitation is also recited in claim 13 and claim 15, which each depend directly or indirectly from claim 8. Any amendments to the limitation in claim 8 should be reflected in claims 13 and 15 as well.
Claim 10 recites the limitations “a flywheel” and “a motor” in lines 1 and 2, respectively. It is unclear if these limitation are further limiting the resistance means as claimed in claim 8, or if the claimed apparatus comprises a resistance means, a flywheel, and a motor. 
Claim 14 recites the limitation “a torsion spring whose resistance can be varied” in line 2. The phase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The Examiner suggests amending the claim language similar to --a torsion spring, wherein a resistance of the torsion spring is configured to be varied-- to overcome this rejection.
Claim 15 recites the limitation “webbing which can extend” in line 2. The phrase “which can” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The Examiner suggests amending the claim language similar to --webbing that is configured to extend-- to overcome this rejection.
Claim 15 recites the limitation “the circumference of the flywheel” in line 2. There is insufficient antecedent basis for this limitation in the claim, as no instance of a flywheel has been 
Claim 16 recites the limitation “the surface of the wheel” in line 2. There is insufficient antecedent basis for this limitation in the claim, as no instance of a wheel has been previously recited. The Examiner suggests amending the claim language to --a surface of a wheel-- to overcome this rejection.
Regarding claim 17, the phrase "or the like" renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 20 recites the limitation “the seat’s vertical height can be adjusted” in line 2. The phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The Examiner suggests amending the claim language similar to --the seat’s vertical height is configured to be adjusted-- to overcome this rejection.
Claim 21 recites the limitation “and can be moved” in line 2. The phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The Examiner suggests amending the claim language similar to --and is configured to be moved-- to overcome this rejection.
Claim 22 recites the limitation “the cranks” in line 2. There is insufficient antecedent basis for these limitations of the claim. Claim 22 depends directly from claim 1, which does not recite a second or additional crank to result in the claimed “the cranks.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4 recites the limitation “wherein the direction of displacement of the actuating rods by a user” in lines 1-2. This limitation encompasses a human organism. The Examiner suggests incorporating --configured to-- language into the claim limitation, similar to amending the limitation to --wherein the first and second actuating rods are configured such that a direction of displacement by the user--.
Claim 5 recites the limitation “wherein a user in the seated position displaces the actuating rods” in lines 1-2. This limitation encompasses a human organism. The Examiner suggests incorporating --configured to-- language into the claim limitation, similar to amending the limitation to --wherein the first and second actuating rods are configured to be displaced by the user in the seated position--.
Claim 6 recites the limitation “wherein the coupling for slidably receiving one end of the actuating rods is located behind the cranks with respect to a seated user” in lines 3-4. This 
Claim 7 recites the limitation “wherein a user faces away from” in line 2. This limitation encompasses a human organism. The Examiner suggests incorporating --configured to-- language into the claim limitation, similar to amending the limitation to --wherein the apparatus is configured such that the user faces away from--. Please also see 35 U.S.C. 112(b) rejections above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-13, 18-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (Foreign Patent Pub. No. KR20020080061A, original and machine translation provided).
Regarding independent claim 1, Choi discloses an apparatus for exercising comprising: a base and a frame (see annotations below) to which is mounted a first crank (left crank 8, Fig. 2) rotatably mounted on a crank shaft (rotatory shaft 5) mounted on the frame, said first crank connected to first and second actuating rods (left and right swing arms formed by vertical link 10, second link 20, first link 21, and handle 40), the first crank connected to the first rod (left swing arm) via a first coupling (ball joint 9) rotatably mounted to the first crank (see Fig. 2), said actuating rods slidably mounted at one end via a coupling pivotally mounted to the frame (vertical link connection part 12 and cross hair joint 13, pivotally mounted to vertical link frame 11 of the frame; absent any further structural limitations with respect to the coupling, and in the broadest reasonable interpretation, as the term “slide” is defined by Merriam-Webster to be “to move smoothly along a surface” and the cross hair joint moves smoothly along a surface of the vertical link connection part through a pivoting or rotating motion and the vertical link connection part moves smoothly along a surface of the vertical link frame through a pivoting or rotating motion, as shown in Fig. 1, the cross hair joint and vertical link connection part have been interpreted as being slidably mounted) and having a free end for a user to grip (end of free link 21 with handle 40), said actuating rods being in phase with one another such that they follow substantially parallel paths of movement simultaneously during use (see Fig. 1 and Fig. 6 showing path of movement of vertical link 10 and second link 20).

    PNG
    media_image1.png
    598
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    469
    media_image2.png
    Greyscale

	Regarding claim 2, Choi further discloses a second crank (right crank 8, Fig. 2) rotatably mounted on the frame (see Fig. 2), said second crank connected to the second actuating rod (right swing arm formed by right vertical link 10, second link 20, first link 21, handle 40) via a second coupling (ball joint 9) rotatably mounted on the second crank (see Fig. 2).
	Regarding claim 3, Choi further discloses a seat (50) for supporting a user in a seated position.
Regarding claim 4, Choi further discloses wherein the direction of displacement of the actuating rods (left and right swing arms 10, 20, 21, 40) by a user is generally in a plane perpendicular to the longitudinal axis of the crank shaft (rotary shaft 5 longitudinal axis extends in horizontal plane, see Figs. 1-2 and Fig. 6 for path of movement of 10, 20 in vertical plane).
	Regarding claim 5, Choi further discloses wherein a user in a seated position (on seat 50) displaces the actuating rods (left and right swing arms 10, 20, 21, 40) in a generally vertical plane with respect to the plane of the base, upwardly or downwardly (see Fig. 1 and Fig. 6 for path of movement of 10, 20 in vertical plane).
	Regarding claim 6, Choi further discloses wherein the first and second cranks (left and right cranks 8) are located behind the seat (50, where seat 50 is a front of the exercise apparatus), and wherein the coupling for slidably receiving one end of the actuating rods (12, 13) is located behind the cranks with respect to a seated user (see Fig. 1, portion of each vertical link connection park 12 and cross hair joint 13 located behind respective cranks 8).	Regarding claim 7, the exercise apparatus of Choi is configured to allow a user to face away from the cranks (8) and coupling (interpreted as the coupling of the actuating rods to the frame, 12 and 13), by sitting on the seat (50).
	Regarding claim 8, Choi further discloses a resistance means (flywheel 1, which imparts resistance to the left and right cranks 8 by connecting to the rotary shaft 5 via chain sprockets 3, 6, and chain 4, see Fig. 2, satisfies the limitation of a resistance means as interpreted under 35 U.S.C. 112(f) and defined by Applicant as including “any suitable means for imparting resistance to rotation of the crank shaft, such as for example any one or more of a motor, a flywheel, magnetic, electrical and/or mechanical resistance to rotation of the cranks” on page 2, 
	Regarding claim 12, Choi further discloses wherein the movement of the free ends of the actuating rods (end of first link 21 with handle 40) is elliptical and are in phase (see Fig. 6 showing elliptical path of motion of second link 20; paragraph 59 of translation, lines 3-6, “the ellipse motion of 3D is generated in the first link (21) of the swing arm (C) and the elliptic trajectory of new 3D in which ellipse motions combine and circular arc movement described in the above is formed at the site in which the user catches the handle (40) so that dissimilar 3D ellipse motion of the form be generated in the second link (20) connected to the first link (21)”).
	Regarding claim 13, Choi further discloses wherein the resistance means (flywheel 1, which imparts resistance to the left and right cranks 8 by connecting to the rotary shaft 5 via chain sprockets 3, 6, and chain 4, see Fig. 2, satisfies the limitation of a resistance means as interpreted under 35 U.S.C. 112(f) and defined by Applicant as including “any suitable means for imparting resistance to rotation of the crank shaft, such as for example any one or more of a motor, a flywheel, magnetic, electrical and/or mechanical resistance to rotation of the cranks” on page 2, line 32, through page 3, line 1) comprises magnetic, electrical, and/or mechanical resistance to rotation of the cranks (where a flywheel is considered a means of mechanical resistance; flywheel 1 imparts mechanical resistance to left and right cranks 8 via chain sprockets 3, 6, and chain 4, see Fig. 2).
	Regarding claim 18, Choi further discloses wherein the resistance means (flywheel 1, which imparts resistance to the left and right cranks 8 by connecting to the rotary shaft 5 via chain sprockets 3, 6, and chain 4, see Fig. 2, satisfies the limitation of a resistance means as interpreted under 35 U.S.C. 112(f) and defined by Applicant as including “any suitable means for imparting resistance to rotation of the crank shaft, such as for example any one or more of a motor, a flywheel, magnetic, electrical and/or mechanical resistance to rotation of the cranks” on page 2, line 32, through page 3, line 1) comprises means for varying the resistance to rotation (paragraph 74 of translation, lines 1-4, “the predetermined connecting device in which the load balancing button (44) formed in one side of the handle (40) is installed within the handle (40) the desired resistance value is delivered to the digital control unit (not illustrated) installed at the flywheel (1) through the supporting frame of the horizontal link (22) connected to the cross hair joint (23) through the first link (21) of the swing arm (C) and the load degree of the flywheel (1) is controlled”, where the disclosed digital control unit is functionally equivalent to the motor as disclosed by Applicant to vary the amount of resistance applied to the left and right cranks by the flywheel, thereby satisfying the limitation of means for varying the resistance to rotation as interpreted under 35 U.S.C. 112(f)).
	Regarding claim 19, Choi further discloses wherein the exercise apparatus is a hand-operated elliptical trainer (Abstract, “An aerobic sports appliance for the upper part of the body is provided to improve a capacity of locomotion of a user through three-dimensional elliptical rout motion about the backbone”; paragraph 59 of translation, lines 3-6, “In that way the ellipse motion of 3D is generated in the first link (21) of the swing arm (C) and the elliptic trajectory of new 3D in which ellipse motions combine and circular arc movements described in the above is formed at the site in which the use catches the handle (40) so that dissimilar 3D ellipse motion of the form be generated in the second link (20) connected to the first link (21)”).
	Regarding claim 20, Choi further discloses wherein the seat’s (50) vertical height can be adjusted (via slide pipe 55, slider 56, and clamping member 57b; see Fig. 5).
Regarding claim 21, Choi further discloses wherein the seat (50) is moveably mounted and can be moved along the longitudinal plane with respect to the apparatus (via slider pipe 53, slider 54, and clamping member 57a; see Fig. 5).
	Regarding claim 22, Choi further discloses a seat (50) disposed between the cranks (left and right cranks 8, see Fig. 1; in the broadest reasonable interpretation, seat 50 is located between left and right cranks 8 by being located between left and right swing arms 10, 20, 21, 40).
	Regarding claim 23, Choi further discloses two handles (left and right handles 40 of each swing arm).
	Regarding claim 24, Choi further discloses wherein the handles (left and right handles 40 of each swing arm) comprise a plurality of grip positions for a user to engage with the handles (position of each handle 40 can be manipulated and changed as desired by a user via slider pipe 41 with clamping member 45a along first link 21, and by slider pipe 42, slider 43, and clamping member 45b for extending or retracting handle 40; see paragraphs 71-73).
	Regarding claim 26, Choi further discloses a controller (digital control means that is controlled by load balancing button 44 on handle 40) for controlling a visual display and/or resistance imparted by resistance means (where flywheel 1, which imparts resistance to the left and right cranks 8 by connecting to the rotary shaft 5 via chain sprockets 3, 6, and chain 4, see Fig. 2, satisfies the limitation of a resistance means as interpreted under 35 U.S.C. 112(f) and defined by Applicant as including “any suitable means for imparting resistance to rotation of the crank shaft, such as for example any one or more of a motor, a flywheel, magnetic, electrical and/or mechanical resistance to rotation of the cranks” on page 2, line 32, through page 3, line 1; paragraph 74 of translation, lines 1-4, “the predetermined connecting device in which the load balancing button (44) formed in one side of the handle (40) is installed within the handle (40) the desired resistance value is delivered to the digital control unit (not illustrated) installed at the flywheel (1) through the supporting frame of the horizontal link (22) connected to the cross hair joint (23) through the first link (21) of the swing arm (C) and the load degree of the flywheel (1) is controlled”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Foreign Patent Pub. No. KR20020080061A, machine translation provided) and further in view of Nizamuddin (US Patent No. 6786850).
Choi teaches the invention as substantially claimed, see above.
Regarding claim 9-10, Choi teaches wherein the resistance means comprises a flywheel (1) mounted on the crank shaft (rotary shaft 5) via connection with chain sprockets (3, 6) and a chain (4), and further teaches a digital control unit operatively located on each handle (40) of each actuating arm (left and right swing arms 10, 20, 21, 40) to allow a user to select and control the amount of resistance provided by the flywheel (paragraph 74 of translation, lines 1-4), but 
Nizamuddin, in the same field of endeavor with regards to exercise apparatuses using flywheels to provide resistance to a user’s movement, teaches a flywheel (74) that is similarly coupled to a pair of sprockets (92, 100) and a chain (98) to impart resistance to the movements of the user on the exercise apparatus (see Fig. 5; Col. 6 lines 1-4 and lines 21-25), where the flywheel comprises a tensioning strap (78) wrapped therearound, and a motor (80) is controlled by a controller (microprocessor control and display 18) to increase or decrease the friction contact between the tensioning strap and the flywheel, thereby increasing or decreasing the apparatus resistance (Col. 5 line 67 - Col. 6 line 4, “Through the controller 18, the motor 80 is operated to selectively increase or decrease the friction contact between the tensioning strap 78 and the fly wheel 74, to produce a corresponding increase or decrease in the apparatus resistance”).

    PNG
    media_image3.png
    329
    447
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise apparatus of Choi to include 
Regarding claim 11, Choi does not teach a display screen.
Nizamuddin, in the same field of endeavor with regards to exercise apparatuses using flywheels to provide resistance to a user’s movement, teaches a display screen (microprocessor control and display 18) that is configured to permit a user to select from a variety of stored exercise programs and to selectively control an amount of resistance provided by a flywheel (74) by controlling a motor (80) that increases or decreases the friction contact between a tensioning strap (78) and the flywheel (74; Col. 6 lines 38-42, “The controller 18 is then activated by the user 8 to select a preprogrammed workout stored therein, whereby the controller 18 will provide a set of program signals to the motor 80 to adjust the pressure applied to the flywheel 74 by the tensioning strap 78”).
Therefore, as Choi similarly teaches a flywheel (1) for providing resistance to a user’s movement on the exercise apparatus (paragraph 74 of translation, lines 1-4), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise apparatus of Choi to include a display screen in the form of a microprocessor control and display, as is taught by Nizamuddin, for the purpose of allowing a user to easily select and control the amount of resistance imparted by the flywheel and to select from stored exercise programs therein as desired (Nizamuddin Col. 6 lines 38-42).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (Foreign Patent Pub. No. KR20020080061A, machine translation provided) and further in view of Wu (US Publication No. 20050003934).
Choi teaches the invention as substantially claimed, see above.
Regarding claim 14, Choi teaches wherein the resistance means comprises a flywheel (1), but does not teach wherein the resistance means comprises a torsion spring whose resistance can be varied.
Wu teaches a resistance device for providing a resisting force to an exercise apparatus (Abstract, Figs. 2-5), where the resistance device comprises a flywheel (210) having an outer annular magnetically permeable surface (230), and a resistance device (100) that includes a mounting plate (10) for mounting the flywheel to a frame of an exercise apparatus (paragraph [0025] lines 1-4, “The mounting plate 10 is adapted to be mounted fixedly on a frame 200 of the exercise apparatus and to be disposed adjacent to the mounting side 240 of the flywheel 210”), an elongate actuating rod (30), a magnetic member (20), a biasing member (50), and a control unit (40), where the biasing member (50) is a torsion spring (paragraph [0029]) to bias the actuating rod (30) to dispose magnetic pieces (22) of the magnetic member (20) at the greatest resistance position (paragraph [0029]), and wherein the control unit (40) is configured to drive the actuating rod (30) to move the magnetic member (20) towards or away from the flywheel (210) as desired to increase or decrease the amount of resistance provided by the flywheel (210; see paragraph [0028]), thereby simultaneously increasing or decreasing the resistance experienced by the torsion spring (50).

    PNG
    media_image4.png
    578
    467
    media_image4.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance means of Choi to include a magnetic resistance flywheel including a torsion spring, an actuating rod, and a control unit, for controlling the amount of resistance provided by the flywheel, as is taught by Wu, for the purpose of allowing a user to selectively control the amount of resistance imparted by the flywheel on the exercise apparatus to increase or decrease the difficulty of exercises performed as desired (Wu paragraph [0028]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (Foreign Patent Pub. No. KR20020080061A, machine translation provided) and further in view of Scelta et al. (US Patent No. 5580338).
Choi teaches the invention as substantially claimed, see above.
Regarding claim 15, Choi teaches wherein the resistance means comprises a flywheel (1) that provides resistance to the rotation of the cranks (8; see Fig. 2), but does not teach 
Scelta et al., in the same field of endeavor with regards to exercise apparatuses using flywheels to provide resistance to a user’s movement, teaches a resistance means comprising flywheel (34) having a rim (35), and a frictional resistance band (39) comprised of nylon webbing (Col. 4 lines 21-24) that extends at least partially around the circumference of the flywheel to provide resistance to rotation of a pair of cranks (hand cranks 51) by rotation of a thumbwheel (49) to increase or decrease the tension of the frictional resistance band (Col. 4 lines 35-41, “It will be apparent that rotation of the thumbwheel 49 in alternative directions will withdraw and insert the threaded rod 46 into the housing, respectively, thereby moving the connecting plate outward and inward, respectively, to increase and decrease the tension in the springs 41 and band 39, producing a corresponding variation in the frictional resistance to rotation applied to the flywheel”).

    PNG
    media_image5.png
    472
    422
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flywheel of Choi to include a frictional resistance band in the form of nylon webbing that is configured to increase or decrease .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Foreign Patent Pub. No. KR20020080061A, machine translation provided) and further in view of Tobias et al. (US Publication No. 20020137601).
Choi teaches the invention as substantially claimed, see above.
Regarding claims 16-17, Choi teaches wherein the resistance means comprises a flywheel (1) to provide resistance to the cranks (8), but does not teach wherein the resistance means comprises one or more blades mountable onto the surface of the wheel to resist rotation by providing resistance against a fluid (claim 16), wherein the fluid comprises any one or more of the following: air, liquid, or the like (claim 17).
Tobias et al., in the same field of endeavor with regards to exercise apparatuses using flywheels to provide resistance to a user’s movement, teaches a fan wheel (42) configured to provide resistance to a pair of cranks (crank arms 26), the fan wheel comprised of two flywheels (48, 50) each comprising a plurality of blades (radial fins 54) mountable onto a surface of the respective flywheel (see Figs. 2-3), where the fan wheel resists rotation via the plurality of blades of each of the flywheels which provide resistance against air (paragraph [0020] lines 5-15, “As illustrated in FIG. 4, each fan wheel fly wheel 48 and 50 includes a plurality of spaced apart radial fins 54 which extend outwardly along the axis of the axle 52, and which are configured to generate and circulate air flow. Preferably, each fin 54 is of curved configuration, as illustrated, to enhance the generation of circulated air while the rider pedals in a forward direction. Although the fins 48 generate a degree of wind resistance, and thus a small amount of tension in the device 10, it is primarily the tensioning mechanism 44 which dictates the freedom of rotation of the drive mechanism 22”).

    PNG
    media_image6.png
    416
    473
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance means of Choi to include a fan wheel comprised of two flywheels each having a plurality of blades mountable to a surface of the respective flywheel, as is taught by Tobias et al., for the purpose of achieving the similar results of providing resistance to rotation of the cranks of the exercise apparatus and to generate air flow to provide a cooling effect to a user of the exercise apparatus (Tobias et al. paragraph [0020-0021]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (Foreign Patent Pub. No. KR20020080061A, machine translation provided) and further in view of Fernandez et al. (US Patent No. 8113997).
Choi teaches the invention as substantially claimed, see above.
Regarding claim 25, Choi teaches the two handles (left and right handles 40 of each swing arm) are configured to be gripped by a user (paragraphs 55, 59, and 71-74 of translation), but does not teach wherein the handles comprise grip elements to minimizing the slippage and lift-off of the user’s hands.
Fernandez et al., in the same field of endeavor with regards to handles for an exercise apparatus configured for a user to grip, teaches two handles (grip area 86 of second part 82 of arm bars 80) comprising grip elements configured to minimize slippage and lift-off of a user’s hands (Col. 6 lines 24-26, “The second part 82 may contain a grip area 86, having frictional elements or coatings to enhance one's grip during an exercise routine”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the two handles of Choi to include grip elements in the form of frictional elements or coatings, as is taught by Fernandez et al., for the purpose of enhancing a user’s grip while grasping the handles and performing exercises on the exercise apparatus.

Allowable Subject Matter
Claims 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose an apparatus for exercising in combination with all of the structural and functional limitations, and further comprising displacement means for controlling a position of first and second actuating rods before, during and/or after use, where .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
The Examiner notes that due to the broad scope of independent claim 1, the following prior arts could be used as an alternative reference in a 35 U.S.C. 102 rejection: McBride et al. (US Patent No. 5916065), Arroyo, Jr. (US Patent No. 5928115), Dalebout et al. (US Patent No. 6019710), Stearns et al. (US Patent No. 6135923), Eschenbach (US Patent No. 6811517), and Lee (US Patent No. 7223209).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784